 


110 HR 2971 IH: Health Care Accountability Act
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2971 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2007 
Mr. Weiner introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XIX of the Social Security Act to require States to report data on Medicaid beneficiaries who are employed. 
 
 
1.Short titleThis Act may be cited as the Health Care Accountability Act. 
2.State requirement to report data on Medicaid beneficiaries who are employed 
(a)Reporting requirementSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended— 
(1)by striking and at the end of paragraph (69); 
(2)by striking the period at the end of paragraph (70) and inserting ; and; and 
(3)by inserting after paragraph (70) the following new paragraph: 
 
(71)provide for the annual reporting by the State, using data only from applications by individuals for medical assistance under the State plan, on each employer in the State with 50 or more employees who received medical assistance under this title at any time during the previous year, such reporting to include with respect to the employer— 
(A)the name and address of the employer; 
(B)the number of employees who receive such medical assistance during the previous year, which may include a separate listing of the numbers of part-time and full-time employees if such data is available; 
(C)the number of individuals who receive such medical assistance during the previous year who are spouses or dependents of such employees; 
(D)the cost to the State of providing such medical assistance during the previous year to such employees, spouses, and dependents; and 
(E)the ratio of employees who receive such medical assistance during the previous year to the total employees in the State during that previous year.. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to 2008 and each subsequent year. 
(c)Initial reportNot later than July 1, 2008, the Secretary of Health and Human Services shall provide for an initial mid-year report by each State with a State plan approved under title XI or XIX of the Social Security Act of the information described in section 1902(a)(71) of such Act, as added by subsection (a). 
(d)Rule of constructionNothing in this Act shall be construed as superseding requirements for the protection of patient privacy provided for under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note), under part C of title XI of the Social Security Act, or under any other provision of Federal law. 
 
